Citation Nr: 0432342	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether a December 13, 1995 rating decision was clearly and 
unmistakably erroneous (CUE) in assigning an effective date 
of February 22, 1993, for the grant of service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a December 1995 rating decision the RO assigned 
February 22, 1993, as the effective date for the grant of 
service connection for PTSD.

2.  The December 1995 rating decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The December 1995 rating decision, which assigned 
February 22, 1993, as the effective date for the grant of 
service connection for PTSD was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative assert that the December 
1995 rating decision was clearly and unmistakably erroneous 
when it assigned February 22, 1993, as the effective date for 
the grant of service connection for PTSD.  It is maintained 
that the effective date for the award of service connection 
for PTSD should date back to the original date of claim, 
i.e., July 31, 1990, because the appellant had perfected an 
appeal to the April 1991 rating decision that first denied 
entitlement to service connection for PTSD with the 
submission of a May 1992 statement in support of claim. 

The law provides that a prior final rating action will be 
revised only on the basis of a clear and unmistakable error 
(CUE).  38 C.F.R. § 3.105(a).  Such error exists only where 
it appears "unbeatably" that "[e]ether the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  A determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior unappeased rating decision.  Id. at 
314.  Additionally, a CUE is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fug v. Brown, 6 Vet. App. 40, 43 (1993).  

As stated above, the veteran contends that the RO, in its 
December 1995 decision, committed CUE when it assigned 
February 23, 1993, as the effective date for the grant of 
service connection for PTSD.  Specifically, it is alleged 
that, because the veteran had perfected an appeal to an April 
1991 rating decision that denied entitlement to service 
connection for PTSD by filing a May 1992 statement in support 
of claim with the RO, the effective date for the award of 
service connection for PTSD should date back to the original 
date of claim, which was in July 1990.

In December 1995, as well as today, an appeal to the Board 
"consists of a timely filed Notice of Disagreement (NOD) in 
writing and, after a Statement of the Case (SOC) has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. 
§ 20.200 (2003).  The Substantive Appeal can be set forth on 
a VA Form 9 (Appeal to the Board of Veterans' Appeals) or in 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  
38 C.F.R. § 20.202.  To be considered timely, the Substantive 
Appeal must be filed within 60 days from the date that the 
AOJ mails the SOC to the appellant or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b).  

VA regulations provide that the period for filing a 
Substantive Appeal may be extended for good cause.  38 C.F.R. 
§ 20.303.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing which would otherwise apply.  Id.  

If the claimant fails to file a Substantive Appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, the Board finds that the veteran was not 
granted an extension of time to file a Substantive Appeal to 
the April 1991 rating decision, and he did not file a timely 
Substantive Appeal thereto.  

Specifically, the record shows that in an April 1991 rating 
decision the RO denied entitlement to service connection for 
PTSD.  Later in April 1991, notice of the April 1991 rating 
decision was sent to the veteran at his last address or 
record.  While the notice letter was thereafter returned to 
the RO as undeliverable, nonetheless, in November 1991, a NOD 
with the April 1991 rating decision was received.  In January 
1992, a SOC was mailed by the RO to the veteran at his last 
address of record.  The veteran was not granted an extension 
of time to file a Substantive Appeal to the April 1991 rating 
decision, and a timely Substantive Appeal was not received by 
VA as to the April 1991 rating decision.  While the record 
shows that the RO received in May 1992 a statement in support 
of claim from the veteran, this document was received after 
the time period for filing a timely Substantive Appeal.  
38 C.F.R. §§ 20.202, 20.302(b).

Accordingly, since a timely Substantive Appeal was not filed 
by the veteran with regard to the April 1991 rating decision, 
he did not perfect an appeal as to the rating decision and it 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  
Consequently, it was reasonable for the RO, in the December 
1995 rating decision, to both conclude that the veteran 
failed to perfect his appeal to the April 1991 rating 
decision and to conclude that the effective date for service 
connection for PTSD could be no earlier than a new 
application - i.e., at some point in time after the final 
April 1991 rating decision.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 (2003).  

In this regard, in December 1995, the general rule with 
respect to effective dates for an award of service connection 
based on a reopened claim was that the effective date for an 
award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In this regard, even if the May 1992 statement acted as the 
new informal claim for PTSD, an effective date from May 1992 
for PTSD could not be assigned because the first medical 
evidence showing the veteran had PTSD was a March 1993 VA 
PTSD examination.  Prior to that date, the evidence at best 
showed no more than "possible PTSD"  See  the November 1990 
VA examination.

Accordingly, based on a review the evidence of record, the 
Board finds that VA did not commit CUE with respect to the 
application of the laws and regulations governing the 
assignment of an effective date for PTSD.  While it might be 
argued that the RO's finding that the veteran failed to 
perfect his appeal to the April 1991 rating decision was 
unduly harsh, nonetheless, the RO decision was a tenable one 
and cannot be said to constitute an error about which 
reasonable minds could not differ.  In short, the Board 
concludes that the December 1995 rating decision constituted 
a reasonable exercise of rating judgment under the law as it 
then existed, especially in light of the evidence suggesting 
no reason why the RO should have accepted the appellant's May 
1992 statement as a timely Substantive Appeal, and in light 
if a record showing that the effective date for the grant of 
PTSD should have been no earlier then March 17, 1993 (the 
date of the record first showed his being diagnosed with 
PTSD).

In light of the fact that this is a claim based on an 
assertion of CUE the Veterans Claims Assistance Act of 2000 
is not applicable.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc)..  




ORDER

The December 1995 rating decision that assigned February 22, 
1993, as the effective date for the grant of service 
connection for PTSD was not CUE.  The claim is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



